The State, by and through its County Attorney, has filed a motion for a rehearing in which he claims that we erred in several respects in the disposition of this case.
We have again reviewed the record in the light of the motion but see no good reason for receding from the conclusion expressed in the original opinion.
Believing that the case was properly disposed of, the motion for a rehearing is overruled. *Page 45 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.